Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 15 December 1806
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            My dearest Ellen
                            
                            Washington Dec. 15. 06
                        
                        This is our postday, and I have been so engaged that the hour of dinner & company are arriving before I
                            could begin a letter to you. I shall therefore merely say we are all well, & I hope we shall hear to-night that all are
                            well at Edgehill. tell your Mama, while you kiss her for me, that Rigden has returned & delivered me her watch neatly
                            done, which will be sent by your papa. I send you something for your collection. kiss & bless all the young people
                            for me, and be assured of my affectionate love. 
                        
                            Th: Jefferson
                            
                        
                    